NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 




                 United States Court of Appeals
                                 For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                Argued November 18, 2014 
                                Decided November 26, 2014 
                                               
                                          Before 
 
                         WILLIAM J. BAUER, Circuit Judge 
                          
                         DANIEL A. MANION, Circuit Judge 
                          
                         ANN CLAIRE WILLIAMS, Circuit Judge
 
No. 14‐1465 
 
UNITED STATES OF AMERICA,                         Appeal from the United States District 
      Plaintiff‐Appellee,                         Court for the Northern District of Indiana, 
                                                  Fort Wayne Division. 
      v.                                           
                                                  No. 1:08‐cr‐00095‐TLS‐1 
DAMARCUS JOHNSON,                                  
      Defendant‐Appellant.                        Theresa L. Springmann, 
                                                  Judge. 
 
                                         O R D E R 
         
        A jury convicted Damarcus Johnson of possessing with intent to distribute crack 
cocaine, 21 U.S.C. § 841(a)(1); carrying a firearm during a drug‐trafficking crime, 18 
U.S.C. § 924(c); and possessing a firearm as a felon, id. § 922(g)(1). Because Johnson 
possessed more than 50 grams of crack and had two prior felony‐drug convictions, the 
district court sentenced him to the then‐statutory minimum term of life imprisonment. 
See 21 U.S.C. § 841(b)(1)(A)(iii) (2006). We vacated Johnson’s sentence and remanded for 
resentencing under the Fair Sentencing Act of 2010 in accordance with Dorsey v. United 
States, 132 S. Ct. 2321, 2326 (2012). See United States v. Johnson, 496 F. App’x 668, 670 (7th 
Cir. 2012), cert. denied, 133 S. Ct. 2870 (2013). On remand the district court resentenced 
No. 14‐1465                                                                                Page 2 
 
Johnson to 228 months’ imprisonment, a term at the bottom of the calculated guidelines’ 
range. Johnson appeals his new sentence. In his appellate brief, he argued that the 
district court erred procedurally by failing to consider the argument he presented in 
support of a below‐guidelines’ sentence or explain its choice of sentence; at oral 
argument, however, he conceded that the district court did not err. We agree and affirm 
the judgment. 
         
        The Fair Sentencing Act shortened the minimum length of imprisonment for 
Johnson’s drug‐trafficking conviction from life to ten years. Compare 21 U.S.C. 
§ 841(b)(1)(A)(iii) (2006) with id. § 841(b)(1)(A)(iii), (B)(iii) (2012). He also faced a 
mandatory consecutive five‐year term of imprisonment for carrying a firearm in 
connection with that offense. See 18 U.S.C. § 924(c)(1)(A)(i). His guidelines’ range was 
168 to 210 months for the drug‐trafficking offense, an additional consecutive 60 months 
for carrying a firearm in connection with that offense, and a concurrent term of 
120 months for being a felon in possession of a firearm.  
         
        On remand the parties debated the appropriate sentence length. Johnson urged 
the court to resentence him to the combined statutory‐minimum term of fifteen years’ 
imprisonment, which was below the calculated guidelines’ range of 228 to 270 months. 
Although he conceded that his drug‐trafficking offense was “serious,” he downplayed 
the circumstances of his offense, see 18 U.S.C. § 3553(a)(1), by arguing that he had used 
“normal methods of distribution.” Johnson also acknowledged his “numerous prior 
criminal convictions,” but asserted that he has since counseled his family and fellow 
inmates to “avoid the mistakes” he has made. In particular, he noted that a teenage 
niece whom he mentors has enrolled in college and that a jail chaplain has described 
him as a “deacon within the jailhouse.” The government replied that the seriousness of 
Johnson’s offense and his prolonged criminal history nevertheless warranted a lengthy 
term of imprisonment and suggested a sentence at the top of the guidelines’ range. The 
government noted that when Johnson was arrested he possessed 258 grams of crack—
near the top of the range for his base offense level (196 to 280 grams), see U.S.S.G. 
§ 2D1.1(c)(5)—and that he had multiple convictions for possessing cocaine, resisting law 
enforcement, and driving while intoxicated.  
         
        The district court denied Johnson’s motion for a below‐guidelines’ term of 
imprisonment. In a written order, the court acknowledged the government’s arguments 
concerning the “large” drug quantity involved and Johnson’s “many other” convictions, 
but also noted Johnson’s “mentorship role” in his extended family, “the changes he has 
been making in his own life,” and his “positive influence” on fellow inmates. In the 
No. 14‐1465                                                                            Page 3 
 
court’s view, Johnson was on “the path to rehabilitation.” “Despite these apparent 
gains,” however, the court wrote that a within‐guidelines’ sentence was appropriate 
because of the “very serious” nature of his offense and his “significant” and “extensive” 
criminal history. One week later the court orally ruled that, in light of the factors listed 
in 18 U.S.C. § 3553(a), a sentence at the bottom of his guidelines’ range was “sufficient, 
but not greater than necessary, to comply with the purposes of punishment.”  
         
        At oral argument on appeal, Johnson correctly conceded that the district court 
did not err. Johnson had initially argued in his brief that the district court procedurally 
erred by failing at the oral sentencing to “specifically address the evidence of [his] 
reform of character in refusing to sentence outside of the guidelines.” Later in his brief, 
however, Johnson appeared to acknowledge that the court in fact addressed his 
mitigating argument in its earlier, written order denying his motion for a 
below‐guidelines’ sentence. Nonetheless, he suggested in his brief, the court should 
have said more when it orally imposed his sentence.  
         
        A sentencing court must respond to a defendant’s nonfrivolous mitigating 
arguments. See United States v. Acosta, 474 F.3d 999, 1003 (7th Cir. 2007); United States v. 
Cunningham, 429 F.3d 673, 679 (7th Cir. 2005). But even before oral argument, Johnson 
appears to have conceded in his appellate brief that the district court expressly 
considered his mitigating argument concerning his personal reform. His concession was 
correct. In its written order denying his motion for a below‐guidelines’ sentence, the 
court recounted that Johnson now mentors his family and fellow inmates and 
determined that he was “on the path to rehabilitation.” Despite that progress, however, 
the court explained that a below‐guidelines’ sentence was unwarranted in light of the 
seriousness of his offense and his extensive criminal record; earlier in its order, the court 
also recalled the government’s arguments that Johnson’s offense appeared to involve 
“large‐scale drug trafficking” and that he had two prior drug convictions as well as 
“many other convictions” that had not deterred him from the present offenses. Thus, 
this is not a case in which the court “passed over in silence the principal argument 
made by the defendant.” Cunningham, 429 F.3d at 679. And the court need not have 
sua sponte revisited at the oral ruling the already‐rejected argument for a 
below‐guidelines’ sentence. See United States v. Castaldi, 743 F.3d 589, 591, 595–97 (7th 
Cir. 2014) (“District judges need not belabor the obvious” at sentencing.) (internal 
quotation marks omitted). 
         
        Johnson’s case is different from United States v. Washington, 739 F.3d 1080, 1081–
82 (7th Cir. 2014), a case in which the district court imposed a term of imprisonment at 
No. 14‐1465                                                                           Page 4 
 
the bottom of the guidelines’ range after asserting that it had considered the § 3553(a) 
factors; there, we held that the district court had procedurally erred by failing to explain 
why the chosen sentence was appropriate. Id. at 1081. It is true that, at Johnson’s oral 
sentencing, the district court acknowledged the factors listed in § 3553(a) and then 
concluded that a sentence at the bottom of the guidelines’ range was appropriate, 
without orally reciting why the sentence was proper. But an omission at sentencing is 
immaterial where, as here, we are “convinced that the sentence would have been the 
same absent the error.” United States v. Prado, 743 F.3d 248, 253 (7th Cir. 2014); United 
States v. Abbas, 560 F.3d 660, 667 (7th Cir. 2009). The district court had properly 
explained in its written order why it would not impose a below‐guidelines’ sentence. 
Remanding for resentencing would thus be pointless, and Johnson’s concession that the 
district court committed no reversible error is therefore sound.  
                                                                                
                                                                                 AFFIRMED.